DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309806) in view of Chau (US 2015/0373192). All reference is to Ricci unless indicated otherwise.

Regarding Claim 1 (Original), Ricci teaches a display system [fig. 2] which is mounted on a vehicle capable of accommodating a plurality of passengers, the display system comprising:
at least one display device [fig. 5C @248A to 248N, ¶0342, “The device 212, 248 can be a mobile device, including, but not limited to, a mobile telephone, a mobile computer, or other type of computing system or device that is either permanently located in or temporarily associated with, but not necessarily connected to, the vehicle 104; each passenger is construed as having a display 212, ¶0473, “a user 216 may enter the vehicle 104 with a smart phone or other device 212. In response to determining that a user 216 is inside the vehicle 104, the profile identification module 848 may determine that a user profile is associated with the user's smart phone 212”]; and a control device configured to perform a display process related to the at least one display device [each device 248 has display controller, ¶0470, “One or more video controllers 840 may be provided for controlling the video operation of the devices 212, 248, 882 associated with the vehicle … the video controller 840 may include a display controller for controlling the operation of touch sensitive screens, including input (touch sensing) and output (display) functions”]
Ricci does not teach the control device is configured to perform a conversation desire display process to display a conversation desire level of each of the passengers
Chau teaches a control device [fig. 2 @100] is configured to perform a conversation desire display process [manually setting the availability indicator is equivalent to indicating a desire and an intention to participate in electronic communication, ¶0063, “… the user can select a user interface element 506 that configures the manual user availability status to indicate that the user is available …’] to display a conversation desire level of each of the passengers [¶0066, “FIG. 6 shows an example user interface 600 for viewing the aggregate availability statuses of other users”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of determining a user’s desire to communicate with a user set availability indicator, as taught by Chau, into the display system taught by Ricci in order for a plurality of passengers in a vehicle to indicate their desire to converse electronically with each other.

Regarding Claim 2 (Original), Ricci in view of Chau teaches the display system according to Claim 1, wherein:
the at least one display device [fig. 5C @248A to 248N] is disposed at places [¶0342 and ¶0473 teach each passenger is associated with a display 248] where each of the passengers rides [¶0393, “one area may be associated with the front passenger's and driver's seats, a second area may be associated with the middle passengers' seats, and a third area may be associated with a rear passenger's seat”] and formed to allow all of the passengers to visually recognize a display [each passenger visually recognizes their associated display device 248]; and
the conversation desire display process comprises displaying the conversation desire level [Chau: fig. 6 @ 606, 608, 610] of one passenger [Chau: fig. 6 @600 is a screen shot of the display device associated with the one passenger] on the display device corresponding to the place where the one passenger ride [display 248 associated with one passenger in first, second or third area where one passenger is sitting].

Regarding Claim 3 (Original), Ricci in view of Chau teaches the display system according to Claim 1, further comprising:
at least one input device [fig. 5C @248, ¶0343, “The device or user interface 212, 248 can receive input or provide information to a user 216”] configured to accept an input of the conversation desire level [Chau: ¶0055, “in some embodiments, users are given the option of configuring a manual availability status that overrides the aggregate availability status”] by each of the passengers [each passenger is associated with a unique fig. 5C @248], wherein 
the conversation desire display process comprises displaying the conversation desire level of each of the passengers [Chau; fig. 6 @600 illustrates the conversation desire level of each of the passengers based on their manual input] based on the input to the at least one input device.

Regarding Claim 4 (Original), Ricci in view of Chau teaches the display system according to Claim 1, further comprising:
at least one sensor configured to detect a state of the passengers [¶0043, “receiving, by the device discovery daemon, information from an on board vehicle sensor that a new occupant has entered the vehicle; ¶0044, “in response to the receipt of the information, emitting, by the device discovery daemon, a ping to discover the computational device; and ¶004, “when a responsive signal is received from the computational device, determining, by the device discovery daemon, that the computational device is attempting to connect to a network and/or communication subsystem of a vehicle”], wherein 
the control device [Chau: fig. 2 @100] is configured to perform a conversation desire estimation process [Chau: ¶0044, “the availability status features include a network connectivity feature. The network connectivity availability status feature identifies an availability status for the user derived from connectivity data for the user”] to estimate the conversation desire level [user decision to enter vehicle with smartphone powered on indicates intent and desire to converse electronically] of each of the passengers based on information detected by the at least one sensor [user enters vehicle with smartphone powered on, sensor detects passenger and queries phone, phone respond, phone is connected to vehicle network, availability indication is set as available].

Regarding Claim 5 (Original) Ricci teaches a display system [fig. 2] which is mounted on a vehicle capable of accommodating a plurality of passengers, the display system comprising:
at least one display device [fig. 5C @248A to 248N, ¶0342, “The device 212, 248 can be a mobile device, including, but not limited to, a mobile telephone, a mobile computer, or other type of computing system or device that is either permanently located in or temporarily associated with, but not necessarily connected to, the vehicle 104; each passenger is construed as having a display 212, ¶0473, “a user 216 may enter the vehicle 104 with a smart phone or other device 212. In response to determining that a user 216 is inside the vehicle 104, the profile identification module 848 may determine that a user profile is associated with the user's smart phone 212”]; and
a control device configured to perform a display process related to the at least one display device [each device 248 has display controller, ¶0470, “One or more video controllers 840 may be provided for controlling the video operation of the devices 212, 248, 882 associated with the vehicle … the video controller 840 may include a display controller for controlling the operation of touch sensitive screens, including input (touch sensing) and output (display) functions”]
Ricci does not teach the control device is configured to perform a conversation intention display process to display a conversation intention of each of the passengers for the other passengers
Chau teaches a control device [fig. 2 @100] is configured to perform a conversation intention display process [manually setting the availability indicator is equivalent to indicating a desire and an intention to participate in electronic communication, ¶0063, “… the user can select a user interface element 506 that configures the manual user availability status to indicate that the user is available …’] to display a conversation intention level [available indicates each user’s desire and intention to converse electronically] of each passenger [¶0066, “FIG. 6 shows an example user interface 600 for viewing the aggregate availability statuses of other users”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of determining a user’s intention to communicate with a user set availability indicator, as taught by Chau, into the display system taught by Ricci in order for a plurality of passengers in a vehicle to indicate their intention to converse electronically with each other.

Regarding Claim 6 (Original), Ricci in view of Chau teaches the display system according to Claim 5, wherein:
the at least one display is formed to allow only a certain passenger corresponding to the display device to visually recognize the display [each display device 248 is associated with a single passenger]; and
the conversation intention display process [manually setting the availability indicator is equivalent to indicating a desire and an intention to participate in electronic communication, ¶0063, “… the user can select a user interface element 506 that configures the manual user availability status to indicate that the user is available …’] comprises displaying the conversation intention of each of the passengers for the certain passenger on the display device corresponding to the certain passenger [Chau: fig. 6 (availability status) is displayed to each of the passengers on their associated smartphone]..

Regarding Claim 7 (Original), Ricci in view of Chau teaches the display system according to Claim 5, further comprising:
at least one input device [fig. 5C @248, ¶0343, “The device or user interface 212, 248 can receive input or provide information to a user 216”] configured to accept an input of the conversation intention [manually setting the availability indicator is equivalent to indicating a desire and an intention to participate in electronic communication, ¶0063, “… the user can select a user interface element 506 that configures the manual user availability status to indicate that the user is available …’] by each of the passengers, wherein 
the conversation intention display process comprises displaying the conversation intention of each of the passengers for the other passengers [Chau; fig. 6 @600 illustrates the conversation desire level of each of the passengers based on their manual input] based on the input to the at least one input device.

Regarding Claim 8 (Original), Ricci in view of Chau teaches the display system according to Claim 5, further comprising:
at least one sensor configured to detect a state of the passengers [¶0043, “receiving, by the device discovery daemon, information from an on board vehicle sensor that a new occupant has entered the vehicle; ¶0044, “in response to the receipt of the information, emitting, by the device discovery daemon, a ping to discover the computational device; and ¶004, “when a responsive signal is received from the computational device, determining, by the device discovery daemon, that the computational device is attempting to connect to a network and/or communication subsystem of a vehicle”], wherein 
the control device is configured to perform a conversation intention estimation process [Chau: ¶0044, “the availability status features include a network connectivity feature. The network connectivity availability status feature identifies an availability status for the user derived from connectivity data for the user”] to estimate the conversation intention [user decision to enter vehicle with smartphone powered on indicates intent and desire to converse electronically] among the passengers based on information detected by the at least one sensor [user enters vehicle with smartphone powered on, sensor detects passenger and queries phone, phone respond, phone is connected to vehicle network, availability indication is set as available].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694